Title: From John Adams to Richard Rush, 14 May 1821
From: Adams, John
To: Rush, Richard



Dear Mr Rush
Motezillo May 14. 1821

I have been tenderly affected by the kind expressions of your friendship in your letter of the 9th of february.
In the course of forty years I have been called to assist in the formation of a Constitution for this State. This kind of Architecture I find is an Art or Mistery very difficult to learn and Still harder to practice. The Attention of Mankind at large Seems now to be drawn to this interesting Subject. It gives me more Solicitude than at my Age I ought to do. for nothing remains for me but submission and Resignation. Nevertheless, I cannot wholy divest myself of anxiety for my Children, my country and my Species. The probability is that the fabrication of constitutions will be the Occupation or the Sport, the Tragedy Comedy or farce for the entertainment of the World for a century to come. There is little Appearance of the Prevalence of correct notions of the indispensible Machinery of a free Government, in any Part of Europe, or America. Neither Spain Portugal or Naples can long Preserve their fundamental Laws under their present Constitutions.
But I must recollect that I am not reading a Lecture.
But hazardous as it may be, I will venture One Remark upon Our National and State Constitutions.
The Legislature and Executive Authorities are too much blended together. While the Senate of the United States have a Negative on all appointments to Office, We can never have a National President. In spight of his own Judgment he must be The President, not to say the Tool of a Party. In Massachusetts the Legislature annually elect an executive Council, which renders the Governor a mere Doge of Venice, a mere Testa di legno, a mere Head of Wood.
Strait is the Gate and Narrow is the Way that leads to Liberty, and few Nations if any have found it.
I am, Sir with great Esteem and real Affection, Your Sincere Friend / and humble Servant
John Adams